Title: From Thomas Jefferson to James Walker, 20 September 1803
From: Jefferson, Thomas
To: Walker, James


          
            
              Sir
            
            Monticello Sep. 20. 03.
          
          The walls of my tollmill will be finished in a fortnight, and the mason mr Hope wishes immediately to begin the manufacturing mill, as he thinks he can raise the walls to the lowest floor this season. I must therefore ask the favor of you to come over in the course of a fortnight & lay off the foundation & give him a plan to proceed on. you know we agreed to make it 10. f. longer than mr Cocke’s, and to arrange the space for the milltail so that we might hereafter turn her into a geered mill if it should become desireable. the toll mill will be going in a month. a person has undertaken to have the sawmill built himself & pay me rent for her. there remains therefore for you to have every thing ready for the manufacturing mill to be going by this time twelvemonth. by laying the foundation story this fall, we shall have such a start in the spring as will ensure the walls & house being compleated within the next summer. I hope therefore you will be able to occupy yourself entirely with your part of the work so as to keep pace with the other parts. the compleating her for grinding the next crop will make a year’s rent (1000. D.) [odds] to me. Accept my best wishes.
          
            
              Th: Jefferson
            
          
          
            P.S. I go to Washington the day after tomorrow.
          
        